AO 2458 (CASD Rev. 1119) Judgment in a Criminal Case                                                      FILED
                                                                                                           MAR 2 9 2019
                                    UNITED STATES DISTRICT Co

            UNITED STATES OF AMERICA                                JUDGMENT IN A
                               v.                                   (For Offenses Committed On or After November 1, 1987)


        CARLOS MANUEL TORRES-PEREZ ( 1)                                Case Number:        l 8CR5000-CAB

                                                                    VICTOR N. PIPPINS
                                                                    Defendant's Attorney
USM Number                     72739298
D-
THE DEFENDANT:
~ pleaded guilty to count(s)         ONE (1) OF THE TWO-COUNT INFORMATION

D was found guilty on count(s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                     Count
Title & Section                  Nature of Offense                                                                  Number(s)
8 USC I 324(a)(2 )(B)(iii):      BRINGING IN ALIENS WITHOUT PRESENTATION AND                                              I
18 USC 2                         AIDING AND ABETTING




     The defendant is sentenced as provided in pages 2 through    -----'-5_ _ _ of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D    The defendant has been found not guilty on count(s)

~    Count(s)   TWO (2) OF THE lNFORMATION                    is          dismissed on the motion of the United States.

     Assessment: $100.00


D    JVTA Assessment*: $5,000.00 - Waived/Defendant deemed indigent
     +Justice for Victims ofTrafficking Act of2015, Pub. L. No. 114-22.
~    No fine                  D Forfeiture pursuant to order filed                                            , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                   March 29. l(J]9




                                                                   HON. Cathy Ann Bencivenga
                                                                   UNITED STATES DISTRICT JUDGE
AO 245B (CASO Rev. 1/1 9) Judgment in a Criminal Case

DEFENDANT:                CARLOS MANU EL TORRES-PEREZ (I)                                           Judgment - Page 2 of 5
CASE NUMBER:              I 8CRSOOO-CA B

                                                     IMPRISONMENT
 The defendant is hereby comm itted to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TIME SERVED ( 158 DAYS).




 0     Sentence imposed pursuant to Title 8 USC Sectio n l 326(b ).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 0     The defendant must surrender to the United States Marshal for this district:
       0    at                               A .M.             011

       D     as notified by the United States Marshal.

       The defendant must surrender for serv ice of sentence at the inst itution designated by the Bureau of
 D
       Prisons:
       0    on or before
       D     as n otified by the United States Ma rs hal.
       D    as notified by the Probation or Pretrial Services Office.

                                                        RETURN

 I have executed this judgment as follows:

       Dcfondant delivered on


 at                                          with a certified copy of this judgment.


                                                                     UNITED STATES MARSHAL



                                      By                    DE PUTY UNITE D STA TES MARSHAL




                                                                                                        l 8CR5000-CAB
     AO 2458 (CASO Rev. I /I 9) Judgment in a C rimina l Case

     DEFENDANT:                CARLOS MANU EL TORRES-PEREZ (1)                                                Judgment - Page 3 of 5
     CAS E NU MBER:            18CR5000-CAB

                                                   SUPERVISED RELEASE
Upon release from imprisonment. the defendant wi ll be on supervised release fo r a term of:
THREE (3) YEARS.

                                                MANDA TORY CONDITIONS
1. The defendant must not comm it another federal, state or local crime .
2. The defendant must not unlawfully possess a controlled s ubstance.
3. T he defendant must not illegally possess a controlled substance . The defendant must refrain fro m any un lawful use of a
   controlled substance. The defendant must s ubmit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as detenni ned by the court. Testing requi rements will not exceed subm ission of more
   than 4 drug tests per month during the term of supervision. unless otherwise ordered by the court.
           O The a bove drug testing conditio n is suspended. based on the co urt's detennination that the defendant poses a low
             risk offuture substance abuse . (check if appl icable)
4.    O The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 a nd 3663A or any othe r statute authoriz ing
   a sente nce of rest itution. (check if applicable)
5. DThe defendant must cooperate in the collection of DNA as directed by the probation officer. (check if a pplicable)
6.    OThe defendant must comply w ith the requirements of the Sex Offe nder Registration and Notification Act (34 U.S.C. §
      2090 1. et seq.) as directed by the probatio n offi cer, the Bureau of Prisons. or any state sex offender registration agency in
      the location where t he defendant resides, works, is a stude nt, or was convicted of a qualify ing offense. (check if
      applicable)
7.    DThe defendant must pa rtic ipate in an approved program fo r domestic vio lence. (check if applicable)

The defenda nt must comply w ith the standard cond itions that have been adopted by this court as well as with any other
condit ions on the attac hed page.




                                                                                                                   l 8CR5000-CAB
 AO 2458 (CASO Rev. 1/19) Judgment in a Crim ina l Case

 DEFENDANT:                   CARLOS MANUEL TORRES-PEREZ (I)                                                           Judgment - Page 4 of 5
 CASE NU MBER:                18CR5000-C AB

                                      STANDARD CONDITIONS OF SUPERVISION
As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
while on supervision and ide ntify the mini mum tools needed by probation officers to keep informed. report to the
court about, and bring about improvements in the defendant's conduct and condition.

1. The defendant must report to the probation office in the federal judicial di strict where they are authorized to reside withi n 72
   hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
   office or within a different time frame.

2. After initia lly reporting to the probation office. the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer. and the defendant must report to the probation officer
   as instructed.

3. T he defendant must not knowingly leave the fede ral j udicia l district where the defendant is authorized to reside without first
   getti ng permiss ion from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a p lace approved by the probation officer. If the defendant plans to change where they li ve or
   anything a bout their living arrangements (such as the people li ving with the defendant). the defendant must notify the
   probation officer at least I0 days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances. the defendant must notify the probation officer within 72 hours of becoming aware of a change or
   expected change.

6. The detendant must allow the probation officer to visit them at any time at their home or e lsewhere. and the defendant must
   pem1it the probation officer to ta ke any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work ful l time (at least 30 hours per week) at a lawfu l type of employment. unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find fu l!-
   time employment, unless the probation officer excuses the defendant fi-om doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or the ir job responsibilit ies). the defendant must notify the
   probation officer at least I 0 days before the change. If notifying the probation officer at least I 0 days in advance is not possib le
   due to unanticipated circumstances, the defendant must notify the probation officer with in 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows someone has been convicted of a fe lony, they must not knowingly communicate or interact with that person without
   first getting the permission of the probation officer.

9. If the defendant is arrested or quest ioned by a law enforcement officer. the defendant must notify the probation officer with in 72 hours.

I 0. The defend ant must not own, possess, or have access to a firearm . ammunition, destructive dev ice. or dangerous weapon (i.e ..
     anything that was designed, or was modified for. the spec ific purpose of causing bodily injury or death to another person such
     as nunchakus or tasers).

l I . The defendant must not act or make a ny agreement with a law enforcement agency to act as a confidential human source or
      informant without first getting the permission of the court.

12. If the probation oflicer detennines the defendant poses a risk to another person (including an organization), the probation
   officer may require the defendant to noti fy the person about the risk and the defendant must comply with that instruction.
   The probation officer may contact the person and confirm that the defendant notified the person about the risk.

13. The defendant must fo llow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                            I 8CR5000-CAB
AO 2458 (CASD Rev. 1/1 9) Judgment in a Criminal Case

DEFENDANT:              CARLOS MANUEL TORRES-PEREZ (I)                                        Judgment - Page 5 of 5
C A SE N UMBER:         I 8CR5000-CAB

                                 SPECIAL CONDITIONS OF SUPERVISION

     1. Submit person, property, residence, office or vehicle to a search. conducted by a United States Probation
        Officer at a reasonable time and in a reasonable manner. based upon reasonable suspicion of contraband
        or evidence of a violation of a condition of release; failure to submit to a search may be grounds for
        revocation; the defendant shall warn any other residents that the premises may be subject to searches
        pursuant to this condition .

     2. Not enter or reside in the Republic of Mexico without permission of the court or probation officer and
        compl y with both United States and Mex ican immigration law requirements. Court does allow defendant
        to reside in Tijuana, B.C., Mexico with parents.

     3. Report vehicles owned or operated, or in which you have an interest. to the probation o fficer.

     4. Reside in a Residential Reentry Center (RRC) as directed by the probation officer for a period up to 120
        days (non-punitive). should this be necessary.




II




                                                                                                  l 8CR5000-CAB
